Citation Nr: 1014427	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  04-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 until 
July 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO increased the Veteran's 
service-connected lumbosacral strain to 10 percent and denied 
compensable evaluations for bilateral hearing loss and right 
ankle disability.  In April 2005, a Veterans Law Judge (VLJ) 
conducted a hearing regarding the issues on appeal.

The Board denied the claims in March 2007.  The Veteran 
appealed this action.  In July 2009, the US Court of Appeals 
for Veterans Claims affirmed the portion of the March 2007 
Board decision that denied increased ratings for bilateral 
hearing loss and a right ankle condition; however, the Court 
vacated the portion of the decision that denied an increased 
disability rating for a lumbosacral strain and remanded the 
matter for readjudication consistent with the Court's 
memorandum decision.  Specifically, the Court found that the 
Veteran's reasons and bases for denying an increased rating 
for a lumbosacral strain were inadequate because the Board 
failed to consider the Veteran's hearing testimony of the 
functional effect of his back.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the course of the appeal, the VLJ who conducted the 
April 2005 hearing retired from the Board.  The Veteran was 
notified in January 2010 that the law required that the VLJ 
who conducted the hearing on appeal must participate in any 
decision made on that appeal pursuant to 38 U.S.C.A. § 7107; 
38 C.F.R. § 20.707.  The Veteran elected to appear at hearing 
before another VLJ via video conference at the RO.

Therefore, the Veteran should be scheduled for a Board video 
conference hearing following the requirements of 38 C.F.R. 
§ 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video 
conference hearing at the RO and ensure 
that he receives proper notification of 
the hearing pursuant to 38 C.F.R. 
§ 20.704. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


